Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13, 15, 16 and 17 of U.S. Patent No. 11226671 B2 in view of Rosik et al. (United States Patent Application Publication US 2014/0028377), hereinafter Rosik. 
However, U. S. Patent No. 11226671 B2 does not teach that “Claim 4. the apparatus of claim 1, wherein the thermal event comprises a condition in which the PMIC is operating at or above a threshold temperature,” “Claim 5. the apparatus of claim 1, wherein: the PMIC includes a thermal sensor, and the PMIC is configured to generate the indication that the PMIC has experienced the thermal event based on information measured by the thermal sensor,” “Claim 17. The system of claim 15, wherein the information corresponding to the thermal event experienced by the PMIC includes temperature information measured by a thermal sensor resident on the PMIC.”
Rosik teaches “Claim 4. the apparatus of claim 1, wherein the thermal event comprises a condition in which the PMIC is operating at or above a threshold temperature,” (“FIG 2 [0026] “certain power management devices may include on-chip temperature sensors, and may include self-protection circuitry to coarsely monitor and shut down modules when certain temperature thresholds are exceeded.” [0027] “between T2 and T3, wherein the PMIC 101 is instructed to fully shut down.”) “Claim 5. the apparatus of claim 1, wherein: the PMIC includes a thermal sensor, and the PMIC is configured to generate the indication that the PMIC has experienced the thermal event based on information measured by the thermal sensor,” (Fig. 3 301 “PMIC,” 310 “Temp Sensor(s)” [0028] “the temperature sensors 110 may provide an indication of the detected temperature range, e.g., an independent signal indicating the detection of Stage 2 temperatures, etc. Alternatively, the temperature sensors 110 may provide a simple temperature reading, and the microprocessor 150 or PMIC 101 may use the temperature reading to determine the corresponding temperature stage.”) “Claim 17. The system of claim 15, wherein the information corresponding to the thermal event experienced by the PMIC includes temperature information measured by a thermal sensor resident on the PMIC.” (Fig. 3 301 “PMIC,” 310 “Temp Sensor(s)” [0028] “the temperature sensors 110 may provide an indication of the detected temperature range, e.g., an independent signal indicating the detection of Stage 2 temperatures, etc. Alternatively, the temperature sensors 110 may provide a simple temperature reading, and the microprocessor 150 or PMIC 101 may use the temperature reading to determine the corresponding temperature stage.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent No. 11226671 B2 by incorporating the teaching of Rosik of the thermal sensor on the PMIC to indicate the thermal event occurred on the PMIC. U.S. Patent No. 11226671 B2 and Rosik are related to thermal management for power management integrated circuits (PMIC’s). As well known in the art before the effective filing date of the claimed invention, the heat exceeding the thermal limit of the circuit, such as PMIC, causes permanent damages on the circuit. Thus, by measuring the temperature of the PMIC and indicating the thermal events above the threshold, the thermal management of the PMIC can be improved to prevent the thermal damages. Therefore, it would have been advantageous to incorporate the teaching of Rosik of the thermal sensor on the PMIC to indicate the thermal event occurred on the PMIC in order to prevent the thermal damages.

U. S. Patent No. 11226671 B2
Instant Application 17560790
Claim 1.
An apparatus, comprising: a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD); and a power translator component comprising at least one voltage regulator disposed on the SSD and comprising an isolation device comprising a transistor, wherein the power translator component is coupled to the PMIC and is configured to: receive a power signal from a component external to the apparatus; regulate the power signal to reduce an amount of power associated with the power signal to generate a regulated power signal; supply the regulated power signal to the PMIC; receive, from the PMIC, an indication that the PMIC has experienced a thermal event; and responsive to receipt of the indication that the PMIC has experienced the thermal event, operate the isolation device to prevent powering of the PMIC by selectively disabling a power configuration pin coupled to the power translator component.
Claim 1.
An apparatus, comprising: a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD); and power management circuitry coupled to the PMIC and disposed on the SSD, wherein the power management circuitry is configured to: generate a regulated power signal from a received power signal; responsive to receipt of an indication that the PMIC has experienced a thermal event, operate an isolation device associated with the power management circuitry to prevent powering of the PMIC by selectively disabling a power configuration pin associated with the power management circuitry.
Claim 2.
The apparatus of claim 1, wherein the power translator component comprises a memory resource configured to store information corresponding to the thermal event experienced by the PMIC.
Claim 2.
The apparatus of claim 1, wherein the power management circuitry includes a memory resource configured to store information corresponding to the thermal event experienced by the PMIC.
Claim 5.
The apparatus of claim 1, wherein the power translator component is further configured to: determine that powering of the PMIC has been prevented for a particular period of time; and provide power to the PIMIC subsequent to expiration of the particular period of time.
Claim 6.
The apparatus of claim 1, wherein the power management circuitry is further configured to: determine that powering of the PMIC has been prevented for a threshold period of time; and provide power to the PMIC subsequent to expiration of the threshold period of time.
Claim 6.
The apparatus of claim 1, wherein the indication includes information indicating that the thermal event experienced by the PMIC corresponds to the PMIC experiencing a workload that satisfies a threshold workload.
Claim 7.
The apparatus of claim 1, wherein the indication includes information indicating that the thermal event experienced by the PMIC corresponds to performance of a workload by the PMIC.
Claim 7.
A method, comprising: receiving, by a power translator component comprising at least one voltage regulator disposed on a solid-state drive (SSD) and comprising an isolation device that comprises at least one transistor, the power translator component coupled to a power management integrated circuit (PMIC) disposed on the SSD, a power signal from a component external to the power translator component and the PMIC; regulating, by the power translator component, the power signal to reduce an amount of power associated with the power signal to generate a regulated power signal; supplying, by the power translation component, the regulated power signal to the PMIC; receiving, by the power translator component, an indication generated by the PMIC that the PMIC has experienced a thermal event; storing, in a memory resource associated with the power translator component, information corresponding to the thermal event experienced by the PMIC; and preventing powering of the PMIC in response receipt of the indication by selectively disabling a power configuration pin coupled to the power translator component.
Claim 8.
A method, comprising: receiving, by power management circuitry disposed on a solid-state drive (SSD) coupled to a power management integrated circuit (PMIC) disposed on the SSD, a power signal; generating a regulated power signal; supplying the regulated power signal to the PMIC; and preventing powering of the PMIC in response to receipt of signaling indicative of the PMIC experiencing a thermal event by selectively disabling a power configuration pin coupled to the power management circuitry.
Claim 7.
A method, comprising: receiving, by a power translator component comprising at least one voltage regulator disposed on a solid-state drive (SSD) and comprising an isolation device that comprises at least one transistor, the power translator component coupled to a power management integrated circuit (PMIC) disposed on the SSD, a power signal from a component external to the power translator component and the PMIC; regulating, by the power translator component, the power signal to reduce an amount of power associated with the power signal to generate a regulated power signal; supplying, by the power translation component, the regulated power signal to the PMIC; receiving, by the power translator component, an indication generated by the PMIC that the PMIC has experienced a thermal event; storing, in a memory resource associated with the power translator component, information corresponding to the thermal event experienced by the PMIC; and preventing powering of the PMIC in response receipt of the indication by selectively disabling a power configuration pin coupled to the power translator component.
Claim 9.
The method of claim 8, further comprising storing, in a memory resource associated with the power management circuitry, information corresponding to the thermal event experienced by the PMIC.
Claim 8.
The method of claim 7, further comprising providing, prior to preventing powering of the PMIC, back-up power to the PMIC via the power translator component.
Claim 10.
The method of claim 8, further comprising providing, prior to preventing powering of the PMIC, back-up power to the PMIC via the power management circuitry.
Claim 9.
The method of claim 7, further comprising determining, by the power translator component, that the thermal event experienced by the PMIC is an over temperature event.
Claim 11.
The method of claim 8, further comprising determining, by the power management circuitry, that the thermal event experienced by the PMIC is an over temperature event.
Claim 10.
The method of claim 7, further comprising: determining, by the power translator component, that the PMIC is no longer experiencing the thermal event; and providing power to the PMIC in response to determining that the PMIC is no longer experiencing the thermal event.
Claim 12.
The method of claim 8, further comprising: determining, by the power management circuitry, that the PMIC is no longer experiencing the thermal event; and providing power to the PMIC in response to determining that the PMIC is no longer experiencing the thermal event.
Claim 11.
The method of claim 7, wherein preventing powering of the PMIC in response receipt of the indication comprises enabling isolation circuitry associated with the power translator component to prevent a voltage from being supplied by the power translator component to the PMIC.
Claim 13.
The method of claim 8, wherein preventing powering of the PMIC in response receipt of the indication comprises enabling isolation circuitry associated with the power management circuitry to prevent a voltage from being supplied by the power management circuitry to the PMIC.
Claim 12.
The method of claim 7, further comprising determining, by the power translator component, that the thermal event experienced by the PMIC corresponds to an electrical short occurring within the PMIC.
Claim 14.
The method of claim 8, further comprising determining, by the power management circuitry, that the thermal event experienced by the PMIC corresponds to an electrical short within the PMIC.
Claim 13.
A power management system, comprising: a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD) and configured to manage power supplied to a plurality of memory components; and a power translator component comprising at least one voltage regulator disposed on the SSD and comprising a processing resource, a memory resource, and isolation circuitry that includes a transistor, the power translator component configured to provide a back-up power supply source to the PMIC, wherein the PMIC is configured to: generate information corresponding to a thermal event experienced by the PMIC; and transfer the information to the power translator component, and wherein the power translator component is configured to: receive a power signal from a component external to the system; regulate the power signal to reduce an amount of power associated with the power signal to generate a regulated power signal; supply, as part of providing back-up power to the PIMIC, the regulated power signal to the PMIC; receive the information generated by the PMIC; and enable the isolation circuitry to prevent powering of the PMIC based on the received information
Claim 15.
A power management system, comprising: a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD) and configured to manage power supplied to a plurality of memory components; and
power management circuitry disposed on the SSD, the power management circuitry comprising at least one voltage regulator comprising isolation circuity, wherein the power management circuitry is configured to provide a back-up power supply source to the PMIC, and
wherein the PMIC is configured to:
generate information corresponding to a thermal event experienced by the PMIC;
and transfer the information to the power management circuitry, and wherein the power management circuitry is configured to: regulate a received power signal to reduce an amount of power associated with the power signal to generate a regulated power signal;
supply, as part of providing back-up power to the PIMIC, the regulated power signal to the PMIC; and
enable the isolation circuitry to prevent powering of the PMIC based on the received information.
Claim 15.
The system of claim 13, wherein the information corresponding to the thermal event experienced by the PMIC includes information corresponding to a workload experienced by the PMIC.
Claim 18.
The system of claim 15, wherein the information corresponding to the thermal event experienced by the PMIC includes information corresponding to a workload experienced by the PMIC.
Claim 16.
The system of claim 13, wherein the power translator component is further configured to store the information corresponding to the thermal event experienced by the PMIC in the memory resource.
Claim 19.
The system of claim 15, wherein the power management circuitry is further configured to store the information corresponding to the thermal event experienced by the PMIC in a memory resource associated with the power management circuitry.
Claim 17.
The system of claim 13, wherein the PMIC further comprises a PMIC status condition pin configured to transfer the information to the power translator component, and wherein the power translator component further comprises a status condition pin configured to receive the information corresponding to a status condition of the PMIC.
Claim 20.
The system of claim 15, wherein:
the PMIC further comprises a PMIC status condition pin configured to transfer the information to the power translator component, and the power management circuitry further comprises a status condition pin configured to receive the information corresponding to a status condition of the PMIC.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosik et al. (United States Patent Application Publication US 2014/0028377), hereinafter Rosik, in view of YANG et al. (United States Patent Application Publication US 2018/0284857), hereinafter YANG.

Regarding claim 1, Rosik teaches wherein the power management circuitry is configured to: generate a regulated power signal from a received power signal; ([0033] “Based on the temperature measurements, the thermal controller 320 may exert fine control over the various modules 330.1 through 330.N on the PMIC 301, to process the power delivered by a power source to the PMIC 101,” The temperature measurement of the PMIC is received from the thermal sensor of the PMIC, which is interpreted as a received power signal. Then, the exerted control to the PMIC to control the PMIC is interpreted as generate a regulated power signal.) supply the regulated power signal to the PMIC; ([0033] “Based on the temperature measurements, the thermal controller 320 may exert fine control over the various modules 330.1 through 330.N on the PMIC 301, to process the power delivered by a power source to the PMIC 101,” The thermal controller, which is interpreted as the power management circuitry exert control to the PMIC to control power delivered to the PMIC, which is interpreted as supply the regulated power signal to the PMIC.) and 
responsive to receipt of an indication that the PMIC has experienced a thermal event, ( [0055] “At block 530, it is checked whether T is greater than a threshold temperature T2 greater than Tl.” When the temperature of the PMIC exceeds over threshold, which is interpreted as an indication that the PMIC has experienced a thermal event, the thermal controller receives the thermal event from the PMIC.) operate an isolation device associated with the power management circuitry to prevent powering of the PMIC by selectively disabling a power configuration pin associated with the power management circuitry. ([0055] “If yes, then the sequencer proceeds to block 540, at which a self-protection scheme may be applied wherein modules of the PMIC are selectively shut down.” [0031] “more control may be exerted over, e.g., the amount of current received by the PMIC 101 from a power supply,” When the temperature exceeds the threshold, the PMIC is shut down. Rosik further discloses that the control of the power supplied to the PMIC from the power source. Thus, shutting down the PMIC is controlled by shutting down the power supplied to the PMIC. Furthermore, the power source must be connected to the PMIC. In order to shut down the power supplied from the power source, no power on the connection or the interface between the PMIC and the power source is interpreted as disabling a power configuration pin. Also, the power configuration pin or the interface between the PMIC and the power source is controlled by the command from the power management circuitry.)
However, Rosik does not explicitly teach or suggest a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD); and power management circuitry coupled to the PMIC and disposed on the SSD. 
YANG teaches a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD); ([0019] “The SSD system 100 also includes a power management integrated circuit (PMIC) 102.”) and power management circuitry coupled to the PMIC and disposed on the SSD. (Fig. 1 104 “CONTROL SYSTEM”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik by incorporating the teaching of YANG of a PMIC and power management circuitry coupled to the PMIC disposed on the SSD. They are all directed to thermal management on the computing system. As recognized by YANG, NAND flash memories used in SSD systems experience temperature heating effects, which cause detrimental impacts to the hardware, the system reliability, and the data integrity of the SSD systems. ([0003]) As well known in the art before the effective filing date of the claimed invention, the high heat over a certain safe temperature for the device operation causes permanent damages on the device. Thus, a quick response to the overheating is critical. By having the PMIC and the power management circuitry on the SSD, response to the indication of the overheating on the device can be faster than response from an external component, which reduce the latency and improve thermal management. Therefore, it would have been advantageous to incorporate the teaching of YANG of a PMIC and power management circuitry coupled to the PMIC disposed on the SSD to reduce latency to response to the overheating and improve thermal management on the device.

Regarding claim 4, Rosik in view of YANG teaches all the limitations of the apparatus of claim 1, as discussed above.
Rosik, as modified above, further teaches wherein the thermal event comprises a condition in which the PMIC is operating at or above a threshold temperature. (Fig. 2 T1-T3)

Regarding claim 5, Rosik in view of YANG teaches all the limitations of the apparatus of claim 1, as discussed above.
Rosik, as modified above, further teaches wherein: the PMIC includes a thermal sensor, and the PMIC is configured to generate the indication that the PMIC has experienced the thermal event based on information measured by the thermal sensor. ([0033] “The thermal controller 320 receives measurements of the junction temperature of the PMIC 301 from temperature sensors 310. Based on the temperature measurements, the thermal controller 320 may exert fine control over the various modules 330.1 through 330.N on the PMIC 301, to process the power delivered by a power source to the PMIC 101,”)

	Regarding claims 8 and 11, the claims 8 and 11 are the method claims of the apparatus claims 1 and 4. The claims 8 and 11 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Rosik in view of YANG teaches all the limitations of the claims 8 and 11.

Regarding claim 12, Rosik in view of YANG teaches all the limitations of the method of claim 8, as discussed above.
Rosik, as modified above, further teaches determining, by the power management circuitry, that the PMIC is no longer experiencing the thermal event; ([0025] “the microprocessor 150 may manage the various modules on the PMIC 101 over the interface 132 in real time, in response to the measurements made by the temperature sensors 110, to ensure that the junction temperature on the PMIC 101 does not exceed operating limits.” [0055] “At block 530, it is checked whether Tis greater than a threshold temperature T2 greater than T1. If no, then the sequencer continues checking… if the entire PMIC is shut down by the thermal controller for self-protection, it may need to receive a power-on trigger, e.g., from a power button or charger insertion, to be re-activated.” Rosik suggests that checking temperature in real time. Thus, as the PMIC is re-activated, the sequencer checks the temperature of the PMIC. When the temperature does not exceed the threshold, the power is provided to the PMIC and the sequencer continues checking.) and providing power to the PMIC in response to determining that the PMIC is no longer experiencing the thermal event. ([0057] “If no, then the sequencer continues checking …if the entire PMIC is shut down by the thermal controller for self-protection, it may need to receive a power-on trigger, e.g., from a power button or charger insertion, to be re-activated.” As discussed above, after the PMIC is re-activated and the temperature of the PMIC being below the temperature, the PMIC is provided with the power.)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG as applied to claims 1 and 8 above, and further in view of Vishnubhatla et al. (United States Patent Application Publication US 2019/0369683), hereinafter Vishnubhatla.

Regarding claim 2, Rosik in view of YANG teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Rosik in view of YANG does not teach wherein the power management circuitry includes a memory resource configured to store information corresponding to the thermal event experienced by the PMIC.
Vishnubhatla teaches wherein the power management circuitry includes a memory resource configured to store information corresponding to the thermal event experienced by the PMIC. (“Log the event” S520, S540, S550, S570 in Fig. 4, [0044] “A storage device 114…storing data such as a system history log identifying when the battery temperature reaches certain temperature levels.” As shown in Fig. 4, events when the temperature of the battery exceeds certain thresholds, which are interpreted as the thermal events, are stored in a storage device, which is interpreted as the memory resource.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG by incorporating the teaching of Vishnubhatla of the memory resource to store the thermal events experience by the PMIC. They are all directed toward controlling thermal events of the integrated circuits. Vishnubhatla further improves upon Rosik in view of YANG with the memory resource to store the thermal events. As recognized by Vishnubhatla, overheating can reduce the lifetime or cause a catastrophic failure, e.g. fire, explosion, etc. and damage to the devices. ([0002]) After the thermal events, the stored information in the memory resource of overheating events enables to accurately diagnose and fix sources of the overheating and damaged components caused by the overheat. Thus, it would be advantageous to incorporate the memory resources to store the thermal events for more accurate diagnosis of the damages due to overheating.

	Regarding claim 9, the claim 9 is the method claims of the apparatus claim 2. The claim 9 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Rosik in view of YANG and further in view of Vishnubhatla teaches all the limitations of the claim 9.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG as applied to claim 1 above, and further in view of Zhang et al. (United States Patent Application Publication US2015/0355033), hereinafter Zhang.

Regarding claim 3, Rosik in view of YANG teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Rosik in view of YANG does not teach wherein the thermal event comprises a thermal runaway event.
Zhang teaches wherein the thermal event comprises a thermal runaway event. ([0056] “The thermal threshold may be set based on one or more factors. For example, the thermal threshold may be set below a temperature at which the chip enters thermal run away. Thermal runaway occurs when increases in temperature
causes increases in leakage power, which, in tum, causes further increases in temperature. When the chip enters thermal runaway, the temperature of the chip can rapidly rise, potentially damaging the circuit 420. By setting the thermal threshold below the temperature at which the chip enters thermal runaway, the temperature management device 410 prevents thermal runaway from occurring.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG by incorporating the teaching of Zhang of a thermal runaway event. They are all directed toward thermal management for circuits. As recognized by Zhang, when the chip enters thermal runaway, the temperature of the chip can rapidly rise, potentially damaging the circuit. ([0056]) By detecting the thermal runaway event before causing damages on the circuit, the temperature of the circuits can be reduced before thermal runaway occurs to prevent the thermal damages. Therefore, it would be advantageous to incorporate the teaching of Zhang of a thermal runaway event. They are all directed toward thermal management for circuits to prevent the rapid rise of the temperature from the thermal runaway and prevent the damages on the circuits.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG as applied to claim 1 above, and further in view of Kitaizumi et al. (United States Patent Application Publication US 2014/0238978), hereinafter Kitaizumi.

Regarding claim 6, Rosik in view of YANG teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Rosik in view of YANG does not teach wherein the power management circuitry is further configured to: determine that powering of the PMIC has been prevented for a threshold period of time; and provide power to the PMIC subsequent to expiration of the threshold period of time.
Kitaizumi teaches ([0125] “after the elapsed of a predetermined time interval Tc (Ta<Tc<Tb) (step 6), the power-reception side control portion brings the changeover portion into a closed state for a predetermined time interval Td which has been preliminarily set.” After the elapsed of a predetermined time interval, the device becomes a closed state, which is the operating state or ON state. Also as, for the elapsed of a predetermined time interval, the device is in the an opened state or the OFF state, which is interpreted as powering of the PMIC has been prevented for a threshold period of time. After the threshold period of time, which is interpreted as expiration of the threshold period of time, the device becomes the ON state, which is interpreted as provide power to the PMIC.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG by incorporating the teaching of Kitaizumi to prevent powering of a device for a particular period of time and providing power after the particular period of time. As well known in the art before the effective filing date of the claimed invention, overheating in the device causes the severe damage. By turning on and off the device after the particular period of time along with temperature sensors, the damages due to the overheat can be prevented with preserving high efficiency. Thus, it would be advantageous to prevent powering of the device for the particular period of time and providing power after the particular period of time to prevent the damage due to the overheat with preserving high efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG as applied to claim 1 above, and further in view of ANDERSON et al. (United States Patent Application Publication US 2012/0272086), hereinafter ANDERSON.

Regarding claim 7, Rosik in view of YANG teaches all the limitations of the apparatus of claim 1, as discussed above.
However, Rosik in view of YANG does not teach wherein the indication includes information indicating that the thermal event experienced by the PMIC corresponds to performance of a workload by the PMIC.
ANDERSON teaches wherein the indication includes information indicating that the thermal event experienced by the PMIC corresponds to performance of a workload by the PMIC. ([0092] “each core may be loaded up with work or its performance maximized using up to N-1 cores and then as a thermal 157 sensor indicates a heating problem,” The thermal event corresponding to the PMIC experiencing a workload that satisfies a threshold workload is interpreted as the temperature indicates the workload, such as a high temperature indicating a high workload. The maximum performance of the core as a heating problem is interpreted as the workload above the threshold corresponds to the thermal event.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG by incorporating the teaching of ANDERSON to use the temperature corresponding to the workload. As recognized by ANDERSON, high temperature in the device causes permanent to the electronics. ([0004]) Also, as well known in the art before the effective filing date of the claimed invention, the performance of the device is greatly affected by heat. By using the measured temperature of the electronics that corresponds to the workload, the workload can be reduced or allocated to the other components in order to reduce the temperature to prevent the damages. Thus, it would be advantageous to use the temperature or thermal event that corresponds to the workload in order to prevent the permanent damage and increase the performance by controlling the temperature.

Claims 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG as applied to claims 1 and 8 above, and further in view of Ristic et al. (United States Patent Application Publication US 2015/0331469), hereinafter Ristic.

Regarding claim 10, Rosik in view of YANG teaches all the limitations of the method of claim 8, as discussed above.
However, Rosik in view of YANG does not teach providing, prior to preventing powering of the PMIC, back-up power to the PMIC via the power management circuitry.
Ristic teaches providing, prior to preventing powering of the PMIC, back-up power to the PMIC via the power management circuitry. (Claim 9. “The power management integrated circuit being configured to switch to a backup state upon detection of disconnection of the primary power source…part of the power management integrated circuit and/or the power supply output terminals receive power from the secondary supply source in the backup state.” The back-up battery, which is interpreted as the back-up power to the PMIC, supplies power to the PMIC when the primary power source is not available, which is interpreted as preventing powering of the PMIC.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG by incorporating the teaching of Ristic of a back-up power to the PMIC prior to preventing powering of the PMIC. As well known in the art before the effective filing date of the claimed invention, by keeping some components in the PMIC operating with the back-up power, even when the primary power source is not available, the latency from the restart can be reduced when the primary power source is available again, which can improve the performance of the PMIC. Thus, it would be advantageous to incorporate the back-up power to the PMIC prior to preventing powering of the PMIC in order to decrease the latency and improve the performance of the PMIC by keeping some components available even when the primary power source is not available.

Regarding claim 15, Rosik teaches wherein the PMIC is configured to: 
generate information corresponding to a thermal event experienced by the PMIC; and transfer the information to the power management circuitry (FIG 3 310 “Temp Sensor(s)” [0033] “The thermal controller 320 receives measurements of the junction temperature of the PMIC 301 from temperature sensors 310.” The temperature sensor measures temperature of the PMIC, which is interpreted as generate information corresponding to a thermal event experienced by the PMIC. Then, the measurements of the PMIC is provided or transferred to the thermal controller, which is interpreted as transfer the information to the power management circuitry.)
wherein the power management circuitry is configured to: regulate a regulated power signal to reduce an amount of power associated with the power signal to generate a regulated power signal; ([0033] “Based on the temperature measurements, the thermal controller 320 may exert fine control over the various modules 330.1 through 330.N on the PMIC 301, to process the power delivered by a power source to the PMIC 101,” [0055] “If yes, then the sequencer proceeds to block 540, at which a self-protection scheme may be applied wherein modules of the PMIC are selectively shut down.” [0031] “more control may be exerted over, e.g., the amount of current received by the PMIC 101 from a power supply,” The temperature measurement of the PMIC is received from the thermal sensor of the PMIC, which is interpreted as a received power signal. Then, the exerted control to the PMIC to control the PMIC is interpreted as generate a regulated power signal.) supply the regulated power signal to the PMIC; ([0033] “Based on the temperature measurements, the thermal controller 320 may exert fine control over the various modules 330.1 through 330.N on the PMIC 301, to process the power delivered by a power source to the PMIC 101,” The thermal controller controls the signal or the command, which is interpreted as regulate a regulated power signal, to the PMIC to reduce an amount of power, which is interpreted as to reduce an amount of power associated with the power signal to generate a regulated power signal.) and 
enable the isolation circuitry to prevent powering of the PMIC based on the received information. ([0055] “If yes, then the sequencer proceeds to block 540, at which a self-protection scheme may be applied wherein modules of the PMIC are selectively shut down.” [0031] “more control may be exerted over, e.g., the amount of current received by the PMIC 101 from a power supply,” When the temperature exceeds the threshold, the PMIC is shut down. Rosik further discloses that the control of the power supplied to the PMIC from the power source. Thus, shutting down the PMIC is controlled by shutting down the power supplied to the PMIC. Furthermore, the power source must be connected to the PMIC. In order to shut down the power supplied from the power source, no power on the connection or the interface between the PMIC and the power source is interpreted as enable the isolation circuitry to prevent powering of the PMIC.)
YANG further teaches a power management integrated circuit (PMIC) disposed on a solid-state drive (SSD) and configured to manage power supplied to a plurality of memory components; (YANG [0019] “the PMIC 102 monitors and measures power consumption of the SSD system 100.”) and 
power management circuitry disposed on the SSD, (YANG Fig. 1 104 “CONTROL SYSTEM”)
Ristic further teaches wherein the power management circuitry is configured to provide a back-up power supply source to the PMIC, (Claim 9. “The power management integrated circuit being configured to switch to a backup state upon detection of disconnection of the primary power source…part of the power management integrated circuit and/or the power supply output terminals receive power from the secondary supply source in the backup state.” The back-up battery, which is interpreted as the back-up power to the PMIC, supplies power to the PMIC when the primary power source is not available, which is interpreted as preventing powering of the PMIC.)
 and wherein the power management circuitry is configured to supply, as part of providing back-up power to the PMIC, the regulated power signal to the PMIC. ([0012] “the configuration data controls which part of the power management integrated circuit and/or the power supply output terminals receive power from the secondary supply source in the backup state.”)

Regarding claim 17, Rosik in view of YANG and further in view of Ristic teaches all the system of claim 15, as discussed above.
Rosik, as modified above, further teaches wherein the information corresponding to the thermal event experienced by the PMIC includes temperature information measured by a thermal sensor resident on the PMIC. (FIG 1 101 “Power Management IC (PMIC)” 110 “Temp Sensor(s)”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG and further in view of Ristic as applied to claim 15 above, and further in view of NAM et al. (United States Patent Application Publication US 2019/0227611), hereinafter NAM.

Regarding claim 16, Rosik in view of YANG and further in view of Ristic teaches all the limitations of the system of claim 15, as discussed above.
However, Rosik in view of YANG and further in view of Ristic does not teach wherein the isolation circuitry comprises at least one transistor.
NAM teaches wherein the isolation circuitry comprises at least one transistor. ([0116] “the load switch circuit 510b includes p-channel metal oxide semiconductor (PMOS) transistors 511 and 513. The PMOS transistor 511 switches the first power supply voltage VES11 to the PMIC 520b in response to the power disable signal PWDIS. The PMOS transistor 513 switches the second power supply voltage VES12 to the PMIC 520b in response to the power disable signal PWDIS. When the power disable signal PWDIS is activated with a high level, the provision of the first power supply voltage VES11 and the second power supply voltage VES12 to the PMIC 520b is cut off.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG and further in view of Ristic by incorporating the teaching of NAM of the isolation circuitry comprising at least one transistor. As well known in the art before the effective filing date of the claimed invention, transistors, such as MOS transistors or MOSFET are widely used as switches. Furthermore, as well known in the art, a transistor as a switch has very fast switching operations with smaller and lighter. Therefore, it would be advantageous to incorporate the teaching of NAM of the isolation circuitry comprising at least one transistor for faster switching operation with smaller in size and lighter in weight.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG and further in view of Ristic as applied to claim 15 above, and further in view of ANDERSON.

Regarding claim 18, Rosik in view of YANG and further in view of Ristic teaches all the limitations of the system of claim 15, as discussed above.
However, Rosik in view of YANG and further in view of Ristic does not teach wherein the information corresponding to the thermal event experienced by the PMIC includes information corresponding to a workload experienced by the PMIC.
ANDERSON teaches wherein the information corresponding to the thermal event experienced by the PMIC includes information corresponding to a workload experienced by the PMIC. ([0092] “each core may be loaded up with work or its performance maximized using up to N-1 cores and then as a thermal 157 sensor indicates a heating problem,” The thermal event corresponding to the PMIC experiencing a workload that satisfies a threshold workload is interpreted as the temperature indicates the workload, such as a high temperature indicating a high workload. The maximum performance of the core as a heating problem is interpreted as the workload above the threshold corresponds to the thermal event.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG and further in view of Ristic by incorporating the teaching of ANDERSON to use the temperature corresponding to the workload. As recognized by ANDERSON, high temperature in the device causes permanent to the electronics. ([0004]) Also, as well known in the art before the effective filing date of the claimed invention, the performance of the device is greatly affected by heat. By using the measured temperature of the electronics that corresponds to the workload, the workload can be reduced or allocated to the other components in order to reduce the temperature to prevent the damages. Thus, it would be advantageous to use the temperature or thermal event that corresponds to the workload in order to prevent the permanent damage and increase the performance by controlling the temperature.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG and further in view of Ristic as applied to claim 15 above, and further in view of Vishnubhatla.

Regarding claim 19, Rosik in view of YANG and further in view of Ristic teaches all the limitations of the system of claim 15, as discussed above.
However, Rosik in view of YANG does not teach wherein the power management circuitry is further configured to store the information corresponding to the thermal event experienced by the PMIC in a memory resource associated with the power management circuitry.
Vishnubhatla teaches wherein the power management circuitry is further configured to store the information corresponding to the thermal event experienced by the PMIC in a memory resource associated with the power management circuitry. (“Log the event” S520, S540, S550, S570 in Fig. 4, [0044] “A storage device 114…storing data such as a system history log identifying when the battery temperature reaches certain temperature levels.” As shown in Fig. 4, events when the temperature of the battery exceeds certain thresholds, which are interpreted as the thermal events, are stored in a storage device, which is interpreted as the memory resource.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG and further in view of Ristic by incorporating the teaching of Vishnubhatla of the memory resource to store the thermal events experience by the PMIC. They are all directed toward controlling thermal events of the integrated circuits. Vishnubhatla further improves upon Rosik in view of YANG and further in view of Ristic with the memory resource to store the thermal events. As recognized by Vishnubhatla, overheating can reduce the lifetime or cause a catastrophic failure, e.g. fire, explosion, etc. and damage to the devices. ([0002]) After the thermal events, the stored information in the memory resource of overheating events enables to accurately diagnose and fix sources of the overheating and damaged components caused by the overheat. Thus, it would be advantageous to incorporate the memory resources to store the thermal events for more accurate diagnosis of the damages due to overheating.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rosik in view of YANG and further in view of Ristic as applied to claim 15 above, and further in view of PULLEN (United States Patent Application Publication US 2017/0222463), hereinafter PULLEN.

Regarding claim 20, Rosik in view of YANG and further in view of Ristic teaches all the limitations of the system of claim 15, as discussed above.
However, Rosik in view of YANG and further in view of Ristic does not teach wherein: the PMIC further comprises a PMIC status condition pin configured to transfer the information to the power translator component, and the power management circuitry further comprises a status condition pin configured to receive the information corresponding to a status condition of the PMIC.
PULLEN teaches wherein: the PMIC further comprises a PMIC status condition pin configured to transfer the information to the power translator component, (Fig. 6 “Input voltage request 614” [0071] “The controller 616 may then send the request signal 614 (e.g., input voltage request signal) to the adapter 604 to cause the adapter 604 to provide the desirable adjusted input voltage to the power management device 606.”As shown in Fig. 6, the PMIC 600 sends a request to an adapter 604, which is interpreted as transfer the information to the power translator component. A PMIC status condition pin is interpreted as the connection of the PMIC to send a request.) and the power management circuitry further comprises a status condition pin configured to receive the information corresponding to a status condition of the PMIC. ([0033] “The ability to adjust the input voltage allows for reducing power loss associated with charging the battery by requesting an improved input voltage. For example, a controller or control unit of the battery charger or the power management device (e.g., power management integrated circuit (PMIC)) dynamically provides a request signal to the power device based on a detected duty cycle of the switching regulator.” As discussed above, the adapter receives the information from the PMIC, which indicates the physical connection to receive the information from the power translator component and the PMIC. The connection of the adapter or the power translator component to communicate with the PMIC is interpreted as a status condition pin to receive the information. The control signal or the request from the PMIC is associated with the various information such as voltage to supply the battery from the PMIC, and temperature measured by the temperature sensor in the PMIC as shown in Fig. 5, which are interpreted as the information corresponding to a status condition of the PMIC.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosik in view of YANG and further in view of Ristic by incorporating the teaching of PULLEN of a PMIC status condition pin configured to transfer the information to the power translator component and a status condition pin of the power translator component configured to receive the information corresponding to a status condition of the PMIC. As recognized by PULLEN, when the power received from the power adapter at the PMIC is used to charge the battery, thermal power dissipation causes the damages to the device. ([0003]-[0004]) Thus, by communicating between the adapter or the power translator component and the PMIC through the pins, the power provided to the PMIC from the adapter can be controlled to prevent the damage from the thermal power dissipation. Therefore, it would be advantageous to incorporate the teaching of PULLEN of a PMIC status condition pin configured to transfer the information to the power translator component and a status condition pin of the power management circuitry configured to receive the information corresponding to a status condition of the PMIC in order to prevent the thermal damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAN et al. (United States Patent Application Publication US 2017/0070071) teaches an electronic device including PMICs, battery, sensors and a power management module to control power from the battery into the PMIC based on the acquired current value and power value.
Wyatt (United States Patent Application Publication US 2011/0029150) teaches thermal management of a memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./            Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187